UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Palmer Square SSI Alternative Income Fund (Class I: PSCIX) (Class A: PSCAX) SEMI-ANNUAL REPORT SEPTEMBER 30, 2014 Palmer Square SSI Alternative Income Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 14 Statement of Operations 15 Statements of Changes in Net Assets 16 Statement of Cash Flows 17 Financial Highlights 18 Notes to Financial Statements 20 Supplemental Information 28 Expense Example 30 This report and the financial statements contained herein are provided for the general information of the shareholders of the Palmer Square SSI Alternative Income Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.palmersquarefunds.com Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS As of September 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS – 65.8% BASIC MATERIALS – 2.9% $ B2Gold Corp. (Canada) 3.250%, 10/1/20181, 2, 3 $ Horsehead Holding Corp. 3.800%, 7/1/20172 Sterlite Industries India Ltd. (India) 4.000%, 10/30/20141, 2 Stillwater Mining Co. 1.750%, 10/15/20322, 4 COMMUNICATIONS – 12.4% AOL, Inc. 0.750%, 9/1/20192, 3, 5 Blucora, Inc. 4.250%, 4/1/20192, 4, 5 Ciena Corp. 4.000%, 12/15/20202, 3 Ctrip.com International Ltd. (Cayman Islands) 1.250%, 10/15/20181, 2, 5 Palo Alto Networks, Inc. 0.000%, 7/1/20192, 3, 5 Qihoo 360 Technology Co., Ltd. (Cayman Islands) 2.500%, 9/15/20181, 2, 5 SINA Corp. (Cayman Islands) 1.000%, 12/1/20181, 2, 3, 5 SouFun Holdings Ltd. (Cayman Islands) 2.000%, 12/15/20181, 2, 3, 5 Twitter, Inc. 1.000%, 9/15/20212, 5 VeriSign, Inc. 4.086%, 8/15/20372 Vipshop Holdings Ltd. (Cayman Islands) 1.500%, 3/15/20191, 2, 3 Web.com Group, Inc. 1.000%, 8/15/20182 WebMD Health Corp. 1.500%, 12/1/20202, 3, 5 Yahoo!, Inc. 0.000%, 12/1/20182, 3, 5 Yandex N.V. (Netherlands) 1.125%, 12/15/20181, 2, 5 1 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER, CYCLICAL – 7.1% $ Callaway Golf Co. 3.750%, 8/15/20192, 3, 4 $ Ezcorp, Inc. 2.125%, 6/15/20192, 3, 5 Iconix Brand Group, Inc. 2.500%, 6/1/20162 Meritage Homes Corp. 1.875%, 9/15/20322, 4 Meritor, Inc. 7.875%, 3/1/20262, 4 Navistar International Corp. 4.500%, 10/15/20182, 5 € Steinhoff Finance Holdings GmbH (Austria) 6.375%, 5/26/20172 $ Tesla Motors, Inc. 1.250%, 3/1/20212, 3 WESCO International, Inc. 6.000%, 9/15/20292, 4 CONSUMER, NON-CYCLICAL – 11.2% Aegerion Pharmaceuticals, Inc. 2.000%, 8/15/20192, 5 Albany Molecular Research, Inc. 2.250%, 11/15/20182, 3, 5 AMAG Pharmaceuticals, Inc. 2.500%, 2/15/20192 Ascent Capital Group, Inc. 4.000%, 7/15/20202 Chiquita Brands International, Inc. 4.250%, 8/15/20162 Cubist Pharmaceuticals, Inc. 2.500%, 11/1/20172 Depomed, Inc. 2.500%, 9/1/20212, 3 Incyte Corp. 1.250%, 11/15/20202, 3, 5 Ligand Pharmaceuticals, Inc. 0.750%, 8/15/20192, 3, 5 Live Nation Entertainment, Inc. 2.500%, 5/15/20192, 5 Medicines Co. 1.375%, 6/1/20172, 3 2 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER, NON-CYCLICAL (Continued) $ PHH Corp. 6.000%, 6/15/20172 $ ServiceSource International, Inc. 1.500%, 8/1/20182, 3 Spectranetics Corp. 2.625%, 6/1/20342, 4 Spectrum Pharmaceuticals, Inc. 2.750%, 12/15/20182, 5 TAL Education Group (Cayman Islands) 2.500%, 5/15/20191, 2, 5 TESARO, Inc. 3.000%, 10/1/20212, 3 Theravance, Inc. 2.125%, 1/15/20232 Wright Medical Group, Inc. 2.000%, 8/15/20172, 3 ENERGY – 5.1% Alon USA Energy, Inc. 3.000%, 9/15/20182, 5 BPZ Resources, Inc. 8.500%, 10/1/20172, 3 Cobalt International Energy, Inc. 2.625%, 12/1/20192, 3 Emerald Oil, Inc. 2.000%, 4/1/20192, 3, 5 JinkoSolar Holding Co., Ltd. (Cayman Islands) 4.000%, 2/1/20191, 2, 5 Newpark Resources, Inc. 4.000%, 10/1/20172 SolarCity Corp. 2.750%, 11/1/20182, 3 Vantage Drilling Co. (Cayman Islands) 5.500%, 7/15/20431, 2, 4, 5 FINANCIAL – 8.1% American Residential Properties OP LP 3.250%, 11/15/20182, 3, 5 AmTrust Financial Services, Inc. 5.500%, 12/15/20212, 3 3 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) FINANCIAL (Continued) € Conwert Immobilien Invest S.E. (Austria) 4.500%, 9/6/20182 $ $ Encore Capital Group, Inc. 3.000%, 7/1/20202, 3 Forest City Enterprises, Inc. 4.250%, 8/15/20182, 3 Forestar Group, Inc. 3.750%, 3/1/20202, 3 Meadowbrook Insurance Group, Inc. 5.000%, 3/15/20202, 3 MGIC Investment Corp. 9.000%, 4/1/20632, 5 Portfolio Recovery Associates, Inc. 3.000%, 8/1/20202, 5 Radian Group, Inc. 2.250%, 3/1/20192 Starwood Waypoint Residential Trust 3.000%, 7/1/20192, 3, 5 Walter Investment Management Corp. 4.500%, 11/1/20192, 3 INDUSTRIAL – 3.5% Aegean Marine Petroleum Network, Inc. (Marshall Islands) 4.000%, 11/1/20181, 2, 3 Cemex S.A.B. de C.V. (Mexico) 3.750%, 3/15/20181, 2 General Cable Corp. 4.500%, 11/15/20292, 6 TTM Technologies, Inc. 1.750%, 12/15/20202 UTi Worldwide, Inc. (Virgin Islands (British)) 4.500%, 3/1/20191, 2, 3, 5 Vishay Intertechnology, Inc. 2.250%, 6/1/20422, 5 TECHNOLOGY – 14.0% Allscripts Healthcare Solutions, Inc. 1.250%, 7/1/20202 Bottomline Technologies de, Inc. 1.500%, 12/1/20172 4 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) TECHNOLOGY (Continued) $ Cornerstone OnDemand, Inc. 1.500%, 7/1/20182, 3 $ Dealertrack Technologies, Inc. 1.500%, 3/15/20172, 3 Electronics For Imaging, Inc. 0.750%, 9/1/20192, 3, 5 GT Advanced Technologies, Inc. 3.000%, 12/15/20202 Medidata Solutions, Inc. 1.000%, 8/1/20182, 3 Microchip Technology, Inc. 2.125%, 12/15/20372 Micron Technology, Inc. 3.000%, 11/15/20432, 3, 4 Novellus Systems, Inc. 2.625%, 5/15/20412 Proofpoint, Inc. 1.250%, 12/15/20182, 3, 5 SanDisk Corp. 1.500%, 8/15/20172 ServiceNow, Inc. 0.000%, 11/1/20182, 3, 5 Spansion LLC 2.000%, 9/1/20202, 3 SunEdison, Inc. 2.750%, 1/1/20212, 5 Take-Two Interactive Software, Inc. 1.750%, 12/1/20162 Workday, Inc. 1.500%, 7/15/20202 UTILITIES – 1.5% CenterPoint Energy, Inc. 3.719%, 9/15/20292, 3, 4, 6 EnerNOC, Inc. 2.250%, 8/15/20192, 5 TOTAL CORPORATE BONDS (Cost $363,792,007) 5 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Number of Shares Value PREFERRED STOCKS – 21.5% BASIC MATERIALS – 1.0% Alcoa, Inc. 5.375%, 10/1/20172, 3 $ ArcelorMittal (Luxembourg) 6.000%, 1/15/20161, 2 COMMUNICATIONS – 0.4% Iridium Communications, Inc. 6.750%, 12/31/20492 CONSUMER, CYCLICAL – 0.5% Continental Airlines Finance Trust II 6.000%, 11/15/20302, 4 CONSUMER, NON-CYCLICAL – 4.3% Bunge Ltd. (Bermuda) 4.875%, 12/31/20491, 2, 3 HealthSouth Corp. 6.500%, 12/31/20492 Post Holdings, Inc. 3.750%, 12/31/20492, 5 Tyson Foods, Inc. 4.750%, 7/15/20172 Universal Corp. 6.750%, 12/31/20492, 4 ENERGY – 7.0% Chesapeake Energy Corp. 5.750%, 12/31/20492, 3, 5 Energy XXI Bermuda Ltd. (Bermuda) 5.625%, 12/31/20491, 2 Goodrich Petroleum Corp. 5.375%, 12/31/20492 McDermott International, Inc. (Panama) 6.250%, 4/1/20171, 2 Penn Virginia Corp. 6.000%, 12/31/20492, 5 Rex Energy Corp. 6.000%, 12/31/20492 Sanchez Energy Corp. 4.875%, 12/31/20492 6.500%, 12/31/20492 6 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) ENERGY (Continued) SandRidge Energy, Inc. 7.000%, 12/31/20492 $ FINANCIAL – 8.3% Alexandria Real Estate Equities, Inc. 7.000%, 12/31/20492 AMG Capital Trust II 5.150%, 10/15/20372 Bank of America Corp. 7.250%, 12/31/20492 EPR Properties 5.750%, 12/31/20492 Health Care REIT, Inc. 6.500%, 12/31/20492 iStar Financial, Inc. 4.500%, 12/31/20492, 4 KeyCorp 7.750%, 12/31/20492 OFG Bancorp (Puerto Rico) 8.750%, 12/31/20491, 2 Ramco-Gershenson Properties Trust 7.250%, 12/31/20492 Wells Fargo & Co. 7.500%, 12/31/20492 Wintrust Financial Corp. 5.000%, 12/31/20492 TOTAL PREFERRED STOCKS (Cost $118,468,204) TOTAL INVESTMENTS – 87.3% (Cost $482,260,211) Other Assets in Excess of Liabilities – 12.7% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (45.3)% COMMON STOCKS – (45.3)% BASIC MATERIALS – (2.2)% ) Alcoa, Inc. ) ) ArcelorMittal (Luxembourg)1 ) ) B2Gold Corp. (Canada)*1 ) ) Horsehead Holding Corp.* ) 7 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) BASIC MATERIALS (Continued) ) Sesa Sterlite Ltd. - ADR (India)1 $ ) ) Stillwater Mining Co.* ) ) COMMUNICATIONS – (6.4)% ) AOL, Inc.* ) ) Blucora, Inc.* ) ) Ciena Corp.* ) ) Ctrip.com International Ltd. - ADR (China)*1 ) ) Iridium Communications, Inc.* ) ) Palo Alto Networks, Inc.* ) ) Qihoo 360 Technology Co., Ltd. - ADR (China)*1 ) ) SINA Corp. (China)*1 ) ) SouFun Holdings Ltd. - ADR (China)1 ) ) Time Warner Cable, Inc. ) ) Time Warner, Inc. ) ) Time, Inc.* ) ) Twitter, Inc.* ) ) VeriSign, Inc.* ) ) Vipshop Holdings Ltd. - ADR (China)*1 ) ) Web.com Group, Inc.* ) ) WebMD Health Corp.* ) ) Yahoo!, Inc.* ) ) Yandex N.V. - Class A (Netherlands)*1 ) ) CONSUMER, CYCLICAL – (3.8)% ) Callaway Golf Co. ) ) Ezcorp, Inc. - Class A* ) ) Iconix Brand Group, Inc.* ) ) Meritage Homes Corp.* ) ) Meritor, Inc.* ) ) Navistar International Corp.* ) ) Steinhoff International Holdings Ltd. (South Africa) ) ) Tesla Motors, Inc.* ) ) United Continental Holdings, Inc.* ) ) WESCO International, Inc.* ) ) CONSUMER, NON-CYCLICAL – (8.4)% ) Aegerion Pharmaceuticals, Inc.* ) ) Albany Molecular Research, Inc.* ) 8 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) ) AMAG Pharmaceuticals, Inc.* $ ) ) Ascent Capital Group, Inc. - Class A* ) ) Bunge Ltd.1 ) ) Chiquita Brands International, Inc.* ) ) Cubist Pharmaceuticals, Inc.* ) ) Depomed, Inc.* ) ) HealthSouth Corp. ) ) Incyte Corp.* ) ) Ligand Pharmaceuticals, Inc.* ) ) Live Nation Entertainment, Inc.* ) ) Medicines Co.* ) ) PHH Corp.* ) ) Post Holdings, Inc.* ) ) ServiceSource International, Inc.* ) ) Spectranetics Corp.* ) ) Spectrum Pharmaceuticals, Inc.* ) ) TAL Education Group - ADR (China)*1 ) ) TESARO, Inc.* ) ) Theravance, Inc. ) ) Tyson Foods, Inc. - Class A ) ) Universal Corp. ) ) Wright Medical Group, Inc.* ) ) ENERGY – (5.8)% ) Alon USA Energy, Inc. ) ) BPZ Resources, Inc.* ) ) Chesapeake Energy Corp. ) ) Cobalt International Energy, Inc.* ) ) Emerald Oil, Inc.* ) ) Energy XXI Bermuda Ltd. (Bermuda)1 ) ) Goodrich Petroleum Corp.* ) ) JinkoSolar Holding Co., Ltd. - ADR (China)*1 ) ) McDermott International, Inc.*1 ) ) Newpark Resources, Inc.* ) ) Penn Virginia Corp.* ) ) Rex Energy Corp.* ) ) Sanchez Energy Corp.* ) ) SandRidge Energy, Inc.* ) ) SolarCity Corp.* ) ) Vantage Drilling Co.*1 ) ) 9 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) FINANCIAL – (6.9)% ) Affiliated Managers Group, Inc.* $ ) ) Alexandria Real Estate Equities, Inc. - REIT ) ) American Residential Properties, Inc. - REIT* ) ) AmTrust Financial Services, Inc. ) ) Bank of America Corp. ) ) Conwert Immobilien Invest S.E. (Austria) ) ) Encore Capital Group, Inc.* ) ) EPR Properties - REIT ) ) Forest City Enterprises, Inc. - Class A* ) ) Forestar Group, Inc.* ) ) Health Care REIT, Inc. - REIT ) ) iStar Financial, Inc. - REIT* ) ) KeyCorp ) ) Meadowbrook Insurance Group, Inc. ) ) MGIC Investment Corp.* ) ) OFG Bancorp (Puerto Rico)1 ) ) Portfolio Recovery Associates, Inc.* ) ) Radian Group, Inc. ) ) Ramco-Gershenson Properties Trust - REIT ) ) Starwood Waypoint Residential Trust - REIT ) ) Walter Investment Management Corp.* ) ) Wells Fargo & Co. ) ) Wintrust Financial Corp. ) ) INDUSTRIAL – (2.0)% ) Aegean Marine Petroleum Network, Inc. (Greece)1 ) ) Cemex S.A.B. de C.V. - ADR (Mexico)*1 ) ) General Cable Corp. ) ) TTM Technologies, Inc.* ) ) UTi Worldwide, Inc.*1 ) ) Vishay Intertechnology, Inc. ) ) TECHNOLOGY – (9.6)% ) Allscripts Healthcare Solutions, Inc.* ) ) Bottomline Technologies de, Inc.* ) ) Cornerstone OnDemand, Inc.* ) ) Dealertrack Technologies, Inc.* ) ) Electronics For Imaging, Inc.* ) ) GT Advanced Technologies, Inc.* ) ) Lam Research Corp. ) 10 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) TECHNOLOGY (Continued) ) Medidata Solutions, Inc.* $ ) ) Microchip Technology, Inc. ) ) Micron Technology, Inc.* ) ) Proofpoint, Inc.* ) ) SanDisk Corp. ) ) ServiceNow, Inc.* ) ) Spansion, Inc. - Class A* ) ) SunEdison, Inc.* ) ) Take-Two Interactive Software, Inc.* ) ) Workday, Inc. - Class A* ) ) UTILITIES – (0.2)% ) EnerNOC, Inc.* ) TOTAL SECURITIES SOLD SHORT (Proceeds $246,973,748) $ ) ADR – American Depository Receipt LP – Limited Partnership REIT – Real Estate Investment Trust € – Euro * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 Convertible security. 3 All or a portion of this security is segregated as collateral for securities sold short. 4 Callable. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 6 Variable, floating or step rate security. See accompanying Notes to Financial Statements. 11 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Sale Contracts Currency Exchange Currency Amount Sold Value at Settlement Date Value at September 30, 2014 Unrealized Appreciation (Depreciation) Euro EUR per USD ) $ ) $ ) $ TOTAL FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS $ ) $ ) $ EUR -Euro See accompanying Notes to Financial Statements. 12 Palmer Square SSI Alternative Income Fund SUMMARY OF INVESTMENTS As of September 30, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Corporate Bonds Technology 14.0% Communications 12.4% Consumer, Non-cyclical 11.2% Financial 8.1% Consumer, Cyclical 7.1% Energy 5.1% Industrial 3.5% Basic Materials 2.9% Utilities 1.5% Total Corporate Bonds 65.8% Preferred Stocks Financial 8.3% Energy 7.0% Consumer, Non-cyclical 4.3% Basic Materials 1.0% Consumer, Cyclical 0.5% Communications 0.4% Total Preferred Stocks 21.5% Total Investments 87.3% Other Assets in Excess of Liabilities 12.7% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 13 Palmer Square SSI Alternative Income Fund STATEMENT OF ASSETS AND LIABILITIES As of September 30, 2014 (Unaudited) Assets: Investments, at value (cost $482,260,211) $ Foreign currency, at value (cost $2,594,857) Cash Cash deposited with broker for securities sold short Receivables: Investment securities sold Fund shares sold Unrealized appreciation on forward foreign currency exchange contracts Dividends and interest Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $246,973,748) Payables: Investment securities purchased Fund shares redeemed Subadvisory fees Advisory fees Shareholder servicing fees (Note 6) Distribution fees - Class A (Note 7) Dividends on securities sold short Administration fees Auditing fees Fund accounting fees Transfer agent fees and expenses Chief Compliance Officer fees Custody fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments, securities sold short and foreign currency transactions Net unrealized appreciation (depreciation) on: Investments Securities sold short ) Forward foreign currency exchange contracts Foreign currency translations ) Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares outstanding Redemption price Maximum sales charge (5.75% of offering price)* Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares outstanding Redemption price $ * On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 14 Palmer Square SSI Alternative Income Fund STATEMENT OF OPERATIONS For the Six Months Ended September 30, 2014 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $8,925) $ Interest Total investment income Expenses: Subadvisory fees Advisory fees Dividends on securities sold short Interest expense Administration fees Shareholder servicing fees (Note 6) Fund accounting fees Transfer agent fees and expenses Distribution fees - Class A (Note 7) Miscellaneous Registration fees Legal fees Custody fees Auditing fees Shareholder reporting fees Trustees' fees and expenses Chief Compliance Officer fees Insurance fees Total expenses Advisory fees recovered Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, Securities Sold Short, Forward Contracts and Foreign Currency: Net realized gain (loss) on: Investments Securities sold short ) Foreign currency transactions ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments ) Securities sold short Forward foreign currency exchange contracts Foreign currency translations ) Net change in unrealized appreciation/depreciation ) Net realized and unrealized loss on investments, securities sold short, forward contracts and foreign currency ) Net Decrease in Net Assets from Operations $ ) See accompanying Notes to Financial Statements. 15 Palmer Square SSI Alternative Income Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended September 30, 2014 (Unaudited) For the Year Ended March 31, 2014 Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized gain (loss) on investments, securities sold short and foreign currency ) Net change in unrealized appreciation/depreciation on investments, securities sold short, forward contracts and foreign currency ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders: From net investment income: Class A ) ) Class I ) ) From net realized gain: Class A - ) Class I - ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold: Class A Class I Reinvestment of distributions: Class A Class I Cost of shares redeemed: Class A ) ) Class I ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income (loss) $ ) $ Capital Share Transactions: Shares sold: Class A Class I Reinvestment of distributions: Class A Class I Shares redeemed: Class A ) ) Class I ) ) Net increase in capital share transactions See accompanying Notes to Financial Statements. 16 Palmer Square SSI Alternative Income Fund STATEMENT OF CASH FLOWS For the Six Months Ended September 30, 2014 (Unaudited) Increase (Decrease) in Cash: Cash flows provided by (used for) operating activities: Net decrease in net assets resulting from operations $ ) Adjustments to reconcile net increase in net assets from operations to net cash used for operating activities: Purchase of investment securities ) Proceeds from sale of investment securities Proceeds from short sale Closed short transactions ) Increase in foreign currency ) Increase in cash deposited with broker for securites sold short ) Increase in dividends and interest receivables ) Decrease in receivables for investment securities sold Increase in prepaid expenses ) Decrease in payables for investment securities purchased ) Increase in payables for dividends on securities sold short Increase in Advisory and Subadvisory fees Decrease in accrued expenses ) Decrease in amortization ) Net realized loss ) Net change in unrealized appreciation/depreciation Net cash used for operating activities ) Cash flows provided by (used for) financing activities: Proceeds from sale of shares Redemption of shares ) Dividends paid to shareholders, net of reinvestments ) Net cash provided by financing activities Net Decrease in Cash ) Cash: Beginning balance Ending balance $ Non cash financing activities not included herein consist of $4,873,481 of reinvested dividends. See accompanying Notes to Financial Statements. 17 Palmer Square SSI Alternative Income Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended September 30, 2014 (Unaudited) For the Year Ended March 31, 2014 For the Period May 25, 2012* through March 31, 2013 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income1 - 2 Net realized and unrealized gain (loss) oninvestments and foreign currency ) Total from investment operations ) Less Distributions: From net investment income ) ) ) From net realized gain - ) ) Total distributions ) ) ) Net asset value, end of period $ $ $ Total return3 )%
